Title: Chapman Johnson to James Madison, 21 April 1828
From: Johnson, Chapman
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richmond
                                
                                 21. April 1828.
                            
                        
                        
                        Your letter of the 24. March, accompanied, by the testimonials in favor of Mr. Ritchie and Mr. Dodd, was
                            received, in the due course of mail; and I have been ever since expecting an opportunity to consult our brethren Mr.
                            Cabell and gen: Cocke.
                        Soon after receiving it, I learned that Mr. Cabell was in Washington, to remain there but a few days, and
                            return through Richmond, on his way to Nelson. He has not yet come.
                        I have been also expecting gen. Cocke in Richmond, and he is now here. He arrived on saturday, and we spent
                            that evening and part of this morning in consultation on the subject of your letter.
                        We concur with you in opinion that what is said of Mr. Dodd does not present a subject for present
                            consideration; and we think, that the recommendations of Mr. Ritchie are as strong and as satisfactory as recommendations
                            of the kind can well be.
                        We do not feel ourselves committed to Doctor Jones, and there is certainly nothing to commit us to Mr.
                            Renwick. Yet we would advise, that the appointment should be left entirely open, till our meeting in July, and that
                            nothing, in the mean time, should be done to commit us. The correspondence with doctor Jones has informed him, that the
                            appointment would not be made till July, and that circumstance might create some delicacy in making it earlier. But
                            independent of that, we think it better, that the visitors should be together in full and free conference on the subject.
                            We are aware of the inconvenient delay, that may attend this course, if the selection should fall on Mr. Ritchie, and of
                            the possibility, that he may be lost by it: But we think it better to encounter this objection, rather than lose the
                            benefit of a conference of the board.
                        On the subject of the salary; as the law appears to us to be imperative, and to restrict us absolutely to
                            $1000, we would advise, that if any doubt is left in Mr. Ritchies mind, it should be removed, by information that the
                            salary will be limitted to that sum.
                        We think with you, that sir Humphrey Davy is probably mistaken in addressing his letter to The Revd. William Ritchie, A. M., as we do not see, in the other letters and certificates, any
                            intimation that he belongs to the church, or that he has taken a master’s degree. It may not be improbable, that Sir
                            Humphrey has mistaken for his address, that of William Ritchie, minister High church, and professor of divinity, at
                            Edinburgh, whose letter is among the printed testimonials sent us. But however this may be, we should not think that Mr.
                            Ritchie’s being a minister of the church would constitute a valid objection to his appointment. On the contrary, it would,
                            in our estimation, be rather a recommendation; for whilst we would guard the University, with jealousy, against all manner
                            of agency in propagating sectarian doctrines, and would not consent that it should have any connexion with ecclesiastical
                            affairs, we would anxiously protect it, from the injurious imputation of being a school for infidelity, and a nursery of
                            irreligion, and would gladly see among our professors, those who, by their daily example, would recommend the observances
                            of a christian community to the respect of the rising generation.
                        We would suggest, for your consideration, the propriety of advising Mr. Lawrence, that the appointment is
                            necessarily postponed till July, and of ascertaining from him, by that time, if practicable, whether we may count on Mr.
                            Ritchies acceptance of the appointment, if offerred to him, and when we might expect him to enter on the duties of the
                            office.
                        In the mean time, I will prosecute my enquiries, concerning Mr. Renwick, of whom Mr. Hassler speaks very
                            favorably, but will, in no manner commit myself towards him.
                        I have made some acquaintance, with Mr. Hassler, since his residence in Richmond, and find him, as far as I
                            can judge, a man of science and active mind. But I am perfectly satisfied, that the objections to him as a professor, are
                            insuperable. With very great respect and esteem your obedient Servt.
                        
                            
                                C. Johnson
                            
                        
                    I fully concur with Mr. Johnson, in so much of the above letter, as is attributed to us jointly—Respectfully &c.                        
                            
                            John H. Cocke sen.
                        